Citation Nr: 1124231	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-00 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the residuals of a fracture of the middle finger of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to August 1957, and also had subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, that determined that new and material evidence had not been received to reopen a service-connection claim for residuals of a fracture of the middle finger of the left hand.

The Veteran presented testimony before the undersigned in June 2009.  A transcript of this hearing has been associated with his VA claims file.  

In a July 2009 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim.  The Board then remanded the underlying claim for service connection for additional development.  The Board again remanded the claim in January 2011.

The Veteran's case was advanced on the Board's docket at the hearing due to his advanced age.  See Board Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Board remanded the claim because the March 2010 VA examiner failed to provide an adequate rationale for his conclusion that the Veteran's current left middle finger disability was unrelated to his active service.  Specifically, the examiner did not address the Veteran's lay reports of continuity of symptomatology and did not explain the reasons why he felt that the Veteran's current disability was unrelated to his active service, thereby rendering the examination as a whole inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  In the January 2011 remand, the Board instructed the examiner to accept as true the Veteran's statements to the effect that he injured his left middle finger while playing football in service and that he has experienced continued left middle finger pain and discomfort following service, and to provide an additional opinion regarding the etiology of the Veteran's current disability.

In February 2011, a different VA examiner reviewed the Veteran's claims file and determined that she could not offer an opinion as to whether the Veteran's current left middle finger disability was related to his active service because, although there was current X-ray evidence of probable previous injury to the left middle finger, there were no records documenting original injury during active service.  In so determining, the examiner declined to consider the Veteran's lay statements regarding the incurrence of the injury, and failed to adhere to the Board's instructions to accept as true the Veteran's statements regarding the incurrence of the injury.  

As the Board specifically instructed the examiner to accept as true the Veteran's statements to the effect that he injured his left middle finger while playing football in service and that he has experienced continued left middle finger pain and discomfort following service, and the examiner declined to consider these statements in providing her opinion, the Board must again remand the claim so that an adequate etiological opinion may be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the Veteran's VA claims folder to a qualified clinician for a review of the medical and other records contained therein.  After reviewing the evidence contained in the Veteran's claims file, the reviewing clinician should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left middle finger disability is related to his period of active duty, to include his reported left middle finger injury sustained while playing football.  No additional examination of the Veteran is required, unless the reviewing clinician determines such is necessary.  

For purposes of this remand, the reviewing clinician should accept as true the Veteran's statements to the effect that he injured his left middle finger while playing football in service and that he has experienced continued left middle finger pain and discomfort following service.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after performing any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



